Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 18, 2018

                                    No. 04-17-00821-CV

            IN THE INTEREST OF N.E.B., A.T.G, AND N.V.G., CHILDREN,

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-PA-00200
                    Honorable Charles E. Montemayor, Judge Presiding


                                       ORDER
       In this accelerated appeal of the November 29, 2017 order terminating Appellant Dad’s
parental rights, Appellant’s brief was due to be filed with this court on January 9, 2018. See
TEX. R. APP. P. 38.6(a). Three days later, Appellant Dad filed a motion for a twenty-day
extension of time to file Appellant’s brief until January 29, 2018.
       Appellant’s motion is GRANTED. Appellant Dad’s brief is due on January 29, 2018.



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of January, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court